Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
References Lin et al (US 8,654,830), Huss et al (US 9160582), Hogeboom et al (US 2010/0097087) and Farjad-Rad (US 2019/0268188) are cited because they are pertinent to the method and apparatus for optimizing detection of data eye.  However, none of the cited references teaches or suggests a receiver comprising, in combination with other elements, the further arrangements of a plurality of eye height optimization circuits, each of the plurality of eye height optimization circuits configured to, based on a respective data pattern of a plurality of data patterns, sample the analog signal based on the data clocks and the edge clocks, feed back first information to the analog circuitry for adjusting the eye amplitude, and feed back second information to the CDR circuitry for adjusting the data clocks; and an eye width optimization circuit configured to receive data and edge samples from the plurality of eye height optimization circuits, feed back third information to the CDR circuitry to adjust the edge clocks, and feed back fourth information to the analog circuitry to adjust the equalization as recited in claims 1 and 8 and similar limitations as recited in the corresponding method claim 15 and further limitations of the dependent claims 2-7, 9-14 and 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636